923 F.2d 839
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Carpio Diaz GRACIANI, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 90-1261.
United States Court of Appeals, First Circuit.
Oct. 12, 1990.

Appeal from the United States District Court for the District of Puerto Rico;  Hector M. Laffitte, District Judge.
Louis A. deMier-LeBlanc on brief, for appellant.
Daniel F. Lopez Romo, United States Attorney, Jose Vazquez Garcia, Assistant U.S. Attorney, and Robert M. Peckrill, Assistant Regional Counsel, Department of Health and Human Services, on brief, for appellee.
D.P.R.
AFFIRMED.
Before BREYER, Chief Judge, and SELYA and CYR, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of social security disability benefits.  We have carefully reviewed the record and conclude that substantial evidence supports the Secretary's determination that the appellant was not disabled on or before the expiration of his insured status.  We affirm the judgment of the district court for the reasons stated in the magistrate's December 19, 1989 report as adopted by the district court.


2
Affirmed.